Sullivan, J.
This action was brought for the purpose of preventing the Standard Oil Company, a foreign corporation, from continuing to do business in this state in violation of the anti-trust law. The issues were tried before referees, who, after hearing the evidence, made the following report: “That the evidence does not sustain the allegations of the plaintiff’s petition. And as a conclusion of law we do find that the plaintiff is not entitled to the relief demanded, and that the defendant is entitled to judgment of dismissal in its favor.” No exceptions to this report having been filed within the time limited for that purpose, it stands now as an unchallenged verdict, upon which the defendant is entitled to judgment as a matter of course.
The state having, according to the conclusion of the referees, failed to establish the essential averments of its petition, judgment on the merits will be rendered against it.
Judgment accordingly.